Exhibit 10.1

C&D TECHNOLOGIES, INC.

2011 STOCK OPTION PLAN

1. Purpose.

The purpose of the Plan is to assist the Company in attracting, retaining,
motivating, and rewarding certain key employees, officers, directors, and
consultants of the Company and other members of the Company Group, and promoting
the creation of long-term value for stockholders of the Company by closely
aligning the interests of such individuals with those of such stockholders. The
Plan authorizes the award of Options to Eligible Persons to encourage such
persons to expend their maximum efforts in the creation of stockholder value.

2. Definitions.

For purposes of the Plan, the following terms shall be defined as set forth
below:

(a) “Award” means any Option granted under the Plan.

(b) “Board” means the Board of Directors of the Company.

(c) “Cause” means, in the absence of an employment agreement between a
Participant and the Employer otherwise defining Cause, (i) a Participant’s
conviction of or indictment for any crime (whether or not involving the Company
or any other member of the Company Group) (A) constituting a felony or (B) that
has, or could reasonably be expected to result in, an adverse impact on the
performance of the Participant’s duties to the Employer, or otherwise has, or
could reasonably be expected to result in, an adverse impact to the business or
reputation of the Company or any other member of the Company Group; (ii) conduct
of the Participant, in connection with his or her employment, that has, or could
reasonably be expected to result in, material injury to the business or
reputation of the Company or any other member of the Company Group; (iii) any
material violation of the policies of the Company or any other member of the
Company Group, including, but not limited to those relating to sexual
harassment, the disclosure or misuse of confidential information, or those set
forth in the manuals or statements of policy of the Company or any other member
of the Company Group; or (v) willful neglect in the performance of the
Participant’s duties for the Employer or willful or repeated failure or refusal
to perform such duties; provided, however, that if, subsequent to the
Participant’s voluntary Termination for any reason or involuntary Termination by
the Company or any other member of the Company Group without Cause, it is
discovered that the Participant’s employment could have been terminated for
Cause, such Participant’s employment shall be deemed to have been terminated for
Cause. In the event there is an employment agreement between a Participant and
the Employer defining Cause, “Cause” shall have the meaning provided in such
agreement, and a Termination by the Employer for Cause hereunder shall not be
deemed to have occurred unless all applicable notice and cure periods in such
employment agreement are complied with.



--------------------------------------------------------------------------------

(d) “Change in Control” means:

(i) a change in ownership or control of the Company effected through a
transaction or series of transactions (other than an offering of Stock to the
general public through a registration statement filed with the Securities and
Exchange Commission) whereby any “person” (as defined in Section 3(a)(9) of the
Exchange Act) or any two or more persons deemed to be one “person” (as used in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act), other than Angelo, Gordon &
Co., L.P. or any of its affiliates, the Company, or any other member of the
Company Group, or an employee benefit plan maintained by the Company or any
other member of the Company Group, directly or indirectly acquire “beneficial
ownership” (within the meaning of Rule 13d-3 under the Exchange Act) of
securities of the Company possessing more than fifty percent (50%) of the total
combined voting power of the Company’s securities outstanding immediately after
such acquisition;

(ii) the date upon which individuals who, as of the Effective Date, constitute
the Board (the “Incumbent Board”), cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then constituting the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a person other than the
Board; or

(iii) the sale or disposition, in one or a series of related transactions, of
all or substantially all of the assets of the Company to any “person” (as
defined in Section 3(a)(9) of the Exchange Act) or to any two or more persons
deemed to be one “person” (as used in Sections 13(d)(3) and 14(d)(2) of the
Exchange Act) other than any other member of the Company Group.

(e) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, including regulations thereunder and successor provisions and regulations
thereto.

(f) “Committee” means the Board or such other committee appointed by the Board
consisting of two or more individuals.

(g) “Company” means C&D Technologies, Inc., a Delaware corporation.

(h) “Company Group” means the Company, together with any direct or indirect
subsidiary of the Company.

(i) “Disability” means, in the absence of any employment agreement between a
Participant and the Employer otherwise defining Disability, the permanent and
total disability of such Participant within the meaning of Section 22(e)(3) of
the Code. In the event there is an employment agreement between a Participant
and the Employer defining Disability, “Disability” shall have the meaning
provided in such agreement.

 

- 2 -



--------------------------------------------------------------------------------

(j) “Disqualifying Disposition” means any disposition (including any sale) of
Stock acquired upon the exercise of an Incentive Stock Option made within the
period that ends either (i) two years after the date the Participant was granted
the Incentive Stock Option or (ii) one year after the date the Participant
acquired Stock by exercising the Incentive Stock Option.

(k) “Effective Date” means January 26, 2011.

(l) “Eligible Person” means (i) each employee of the Company or any other member
of the Company Group, including each such person who may also be a director of
the Company and/or any other member of the Company Group; (ii) each non-employee
director of the Company and/or any other member of the Company Group; (iii) each
other person who provides substantial services to the Company and/or any other
member of the Company Group and who is designated as eligible by the Committee;
and (iv) any person who has been offered employment or service by the Company or
any other member of the Company Group; provided, that such prospective service
provider may not receive any payment or exercise any right relating to an Award
until such person has commenced employment or service with the Company or any
other member of the Company Group. An employee on an approved leave of absence
may be considered as still in the employ of the Company or any applicable member
of the Company Group for purposes of eligibility for participation in the Plan.

(m) “Employer” means either the Company or any other member of the Company Group
by which the Participant is principally employed or to which the Participant
provides services, as applicable (in each case determined without regard to any
transfer of an Award).

(n) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, including rules thereunder and successor provisions and rules
thereto.

(o) “Expiration Date” means the date upon which the term of an Option expires,
as determined under Section 5(b) hereof.

(p) “Fair Market Value” means, as of any date when the Stock is listed on one or
more national securities exchanges, the closing price reported on the principal
national securities exchange on which such Stock is listed and traded on the
date of determination. If the Stock is not listed on an exchange, “Fair Market
Value” shall mean the amount determined by the Board in good faith, based upon a
third-party valuation, to be the fair market value per share of Stock.

(q) “Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code and the regulations
promulgated thereunder.

(r) “Incumbent Board” shall have the meaning set forth in Section 2(e)(ii)
hereof.

(s) “Nonqualified Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.

 

- 3 -



--------------------------------------------------------------------------------

(t) “Option” means a conditional right, granted to a Participant under Section 5
hereof, to purchase Stock at a specified price during specified time periods.
Certain Options granted under the Plan are intended to qualify as Incentive
Stock Options.

(u) “Option Agreement” means a written agreement between the Company and a
Participant evidencing the terms and conditions of an individual Option grant.

(v) “Participant” means an Eligible Person who has been granted an Award under
the Plan, or if applicable, such other person or entity who holds an Award.

(w) “Plan” means this C&D Technologies, Inc. 2011 Stock Option Plan.

(x) “Qualified Member” means a member of the Committee who is a “Non-Employee
Director” within the meaning of Rule 16b-3 and an “outside director” within the
meaning of Treasury Regulation 1.162-27(c) under Code Section 162(m).

(y) “Qualifying Committee” shall have the meaning set forth in Section 3(b)
hereof.

(z) “Securities Act” means the Securities Act of 1933, as amended from time to
time, including rules thereunder and successor provisions and rules thereto.

(aa) “Stock” means the Company’s Common Stock, par value $0.01 per share, and
such other securities as may be substituted for such stock pursuant to Section 6
hereof.

(bb) “Termination” means the termination of a Participant’s employment or
service, as applicable, with the Employer; provided, however, that, if so
determined by the Committee at the time of any change in status in relation to
the Employer (e.g., a Participant ceases to be an employee and begins providing
services as a consultant, or vice versa), such change in status will not be
deemed to be a Termination hereunder. Unless otherwise determined by the
Committee, in the event that any Employer ceases to be a member of the Company
Group (by reason of sale, divesture, spin-off or other similar transaction),
unless a Participant’s employment or service is transferred to another entity
that would constitute an Employer immediately following such transaction, such
Participant shall be deemed to have suffered a Termination hereunder as of the
date of the consummation of such transaction.

3. Administration.

(a) Authority of the Committee. Except as otherwise provided below, the Plan
shall be administered by the Committee. The Committee shall have full and final
authority, in each case subject to and consistent with the provisions of the
Plan, to (i) select Eligible Persons to become Participants; (ii) grant Awards;
(iii) determine the type, number of shares of Stock subject to, and other terms
and conditions of, and all other matters relating to, Awards; (iv) prescribe
Option Agreements (which need not be identical for each Participant) and rules
and regulations for the administration of the Plan; (v) construe and interpret
the Plan and Option Agreements and correct defects, supply omissions, or
reconcile inconsistencies therein; (vi) suspend the right to exercise Awards
during any period that the Committee deems appropriate to comply with applicable
securities laws, and thereafter extend the exercise period

 

- 4 -



--------------------------------------------------------------------------------

of an Award by an equivalent period of time; and (vii) make all other decisions
and determinations as the Committee may deem necessary or advisable for the
administration of the Plan. Any action of the Committee shall be final,
conclusive, and binding on all persons, including, without limitation, the
Company, any other member of the Company Group, Eligible Persons, Participants,
and beneficiaries of Participants.

(b) Manner of Exercise of Committee Authority. At any time that a member of the
Committee is not a Qualified Member, (i) any action of the Committee relating to
an Award intended by the Committee to qualify as “performance-based
compensation” within the meaning of Section 162(m) of the Code may be taken by a
subcommittee, designated by the Committee or the Board, composed solely of two
or more Qualified Members (a “Qualifying Committee”); and (ii) any action
relating to an Award granted or to be granted to a Participant who is then
subject to Section 16 of the Exchange Act in respect of the Company may be taken
either by such a Qualifying Committee, or by the Committee but with each such
member who is not a Qualified Member abstaining or recusing himself or herself
from such action; provided, that upon such abstention or recusal, the Committee
remains composed of two or more Qualified Members. Any action authorized by such
a Qualifying Committee or by the Committee upon the abstention or recusal of
such non-Qualified Member(s) shall be deemed to be the action of the Committee
for purposes of the Plan. The express grant of any specific power to the
Committee, and the taking of any action by the Committee, shall not be construed
as limiting any power or authority of the Committee.

(c) Delegation. To the extent permitted by applicable law, the Committee may
delegate to officers or employees of the Company or any other member of the
Company Group, or committees thereof, the authority, subject to such terms as
the Committee shall determine, to perform such functions, including but not
limited to administrative functions, as the Committee may determine appropriate.
The Committee may appoint agents to assist it in administering the Plan.
Notwithstanding the foregoing or any other provision of the Plan to the
contrary, any Award granted under the Plan to any person or entity who is not an
employee of the Company or any other member of the Company Group (including any
non-employee director of the Company or any other member of the Company Group)
or to any person who is subject to Section 16 of the Exchange Act shall be
expressly approved by the Committee or Qualifying Committee in accordance with
subsection (b) above.

4. Shares Available Under the Plan.

(a) Number of Shares Available for Delivery. Subject to adjustment as provided
in Section 6 hereof, the total number of shares of Stock reserved and available
for delivery in connection with Awards under the Plan shall be 52,989,895 all of
which may be issued or transferred upon exercise or settlement of Incentive
Stock Options. Shares of Stock delivered under the Plan shall consist of
authorized and unissued shares or previously issued shares of Stock reacquired
by the Company on the open market or by private purchase.

(b) Share Counting Rules. The Committee may adopt reasonable counting procedures
to ensure appropriate counting, avoid double counting (as, for example, in the
case of tandem or substitute awards) and make adjustments if the number of
shares of Stock actually delivered differs from the number of shares previously
counted in connection with an Award. To

 

- 5 -



--------------------------------------------------------------------------------

the extent that an Award expires or is canceled, forfeited, settled in cash, or
otherwise terminated without a delivery to the Participant of the full number of
shares to which the Award related, the undelivered shares will again be
available for grant. Shares withheld in payment of the exercise price or taxes
relating to an Award and shares equal to the number surrendered in payment of
any exercise price or taxes relating to an Award shall be deemed to constitute
shares not delivered to the Participant and shall be deemed to again be
available for Awards under the Plan; provided, however, that such shares shall
not become available for issuance hereunder if either (i) the applicable shares
are withheld or surrendered following the termination of the Plan, or (ii) at
the time the applicable shares are withheld or surrendered, it would constitute
a material revision of the Plan subject to stockholder approval under any
then-applicable rules of the national securities exchange on which the Stock is
listed.

(c) 162(m) Limitation. Notwithstanding anything to the contrary herein, during
any time that the Company is subject to Section 162(m) of the Code, the maximum
number of shares of Stock with respect to which Options may be granted to any
individual in any one year shall not exceed the maximum number of shares of
Stock available for issue hereunder, as such number may change from time to
time.

5. Options.

(a) General. Options may be granted to Eligible Persons in such form and having
such terms and conditions as the Committee shall deem appropriate; provided,
however, that Incentive Stock Options may only be granted to Eligible Persons
who are employed by the Employer. The provisions of separate Options shall be
set forth in an Option Agreement, which agreements need not be identical.

(b) Term. The term of each Option shall be set by the Committee at the time of
grant; provided, however, that no Option granted hereunder shall be exercisable
after the expiration of ten (10) years from the date it was granted.

(c) Exercise Price. The exercise price per share of Stock for each Option shall
be set by the Committee at the time of grant; provided, however, that if an
Option is intended (i) to not be considered “nonqualified deferred compensation”
within the meaning of Section 409A of the Code, (ii) to qualify as
“performance-based compensation” within the meaning of Section 162(m) of the
Code and regulations thereunder, or (iii) to be an Incentive Stock Option, in
each case, the applicable exercise price shall not be less than the Fair Market
Value, subject to subsection (h) below in the case of any Incentive Stock
Option.

(d) Payment for Stock. Payment for shares of Stock acquired pursuant to Options
granted hereunder shall be made in full, upon exercise of the Options, (i) in
immediately available funds in United States dollars, or by certified or bank
cashier’s check; (ii) by delivery of a notice of “net exercise” to the Company,
pursuant to which the Participant shall receive the number of shares of Stock
underlying the Options so exercised reduced by the number of shares of Stock
equal to the aggregate exercise price of the Options divided by the Fair Market
Value on the date of exercise; (iii) by delivery of shares of Stock having a
value equal to the exercise price; provided, such shares have been held by the
Participant for more than six (6) months prior to such delivery; or (iv) by any
other means approved by the Committee. Anything herein to the

 

- 6 -



--------------------------------------------------------------------------------

contrary notwithstanding, if the Committee determines that any form of payment
available hereunder would be in violation of Section 402 of the Sarbanes-Oxley
Act of 2002, such form of payment shall not be available.

(e) Vesting. Unless otherwise determined by the Committee at the time of grant,
provided a Participant has not undergone a Termination, Options granted to a
Participant who is not a non-employee director of the Company and/or any other
member of the Company Group as of any date of grant shall vest and become
exercisable as to twenty-five percent (25%) of such Options the second
anniversary of the date of grant, and as to the additional seventy-five percent
(75%) of such Options on fourth anniversary of the date of grant occurring
thereafter, and Options granted to a Participant who is a non-employee director
of the Company and/or any other member of the Company Group as of any date of
grant shall vest and become exercisable as to thirty-three and one-third percent
(33 1/3%) of such Options on each of the first, second, and third anniversaries
of the date of grant; provided, however, that upon any Termination (i) by the
Employer other than for Cause, or (ii) by reason of a Participant’s death or
Disability, in each case, following the occurrence of a Change in Control, any
of such Options that are unvested as of the date of such Termination shall
immediately vest as of such Termination. In addition, notwithstanding any
vesting dates described above or otherwise set forth in an Option Agreement, the
Committee may in its sole discretion accelerate the vesting of any Option, which
acceleration shall not affect the terms and conditions of any such Option other
than with respect to vesting. Unless otherwise specifically determined by the
Committee, the vesting of an Option shall occur only while the Participant is
employed or rendering services to the Employer, and all vesting shall cease upon
a Participant’s Termination with the Employer for any reason. If an Option is
exercisable in installments, such installments or portions thereof which become
exercisable shall remain exercisable until the Option expires.

(f) Transferability of Options. An Option shall not be transferable except by
will or by the laws of descent and distribution and shall be exercisable during
the lifetime of the Participant only by the Participant. Notwithstanding the
foregoing, Nonqualified Stock Options shall be transferable to the extent
provided in the Option Agreement or otherwise determined by the Committee.

(g) Termination of Employment or Service. Except as may otherwise be provided by
the Committee in the Option Agreement:

(i) In the event of a Participant’s Termination with the Employer prior to the
Expiration Date for any reason other than (A) by the Employer for Cause, or
(B) by reason of the Participant’s death or Disability, (1) all vesting with
respect to such Participant’s Options shall cease, (2) all of such Participant’s
unvested Options shall expire as of the date of such Termination, and (3) all of
such Participant’s vested Options shall remain exercisable until the earlier of
the Expiration Date and the date that is ninety (90) days after the date of such
Termination.

(ii) In the event of a Participant’s Termination with the Employer prior to the
Expiration Date by reason of such Participant’s death or Disability, (A) all
vesting with respect to such Participant’s Options shall cease, (B) all of such
Participant’s unvested Options shall expire as of the date of such Termination,
and (C) all of such

 

- 7 -



--------------------------------------------------------------------------------

Participant’s vested Options shall expire on the earlier of the Expiration Date
and the date that is twelve (12) months after the date of such Termination due
to death or Disability of the Participant. In the event of a Participant’s
death, such Participant’s Options shall remain exercisable by the person or
persons to whom a Participant’s rights under the Options pass by will or the
applicable laws of descent and distribution until their expiration, but only to
the extent the Options were vested by such Participant at the time of such
Termination due to death.

(iii) In the event of a Participant’s Termination with the Employer prior to the
Expiration Date by the Employer for Cause, all of such Participant’s Options
(whether or not vested) shall immediately expire as of the date of such
Termination.

(h) Special Provisions Applicable to Incentive Stock Options.

(i) No Incentive Stock Option may be granted to any Participant who, at the time
the option is granted, owns directly, or indirectly within the meaning of
Section 424(d) of the Code, stock possessing more than ten percent (10%) of the
total combined voting power of all classes of stock of the Company or of any
parent or subsidiary thereof, unless such Incentive Stock Option (A) has an
exercise price of at least one hundred ten percent (110%) of the Fair Market
Value on the date of the grant of such Option and (B) cannot be exercised more
than five (5) years after the date it is granted.

(ii) To the extent the aggregate Fair Market Value (determined as of the date of
grant) of Stock for which Incentive Stock Options are exercisable for the first
time by any Participant during any calendar year (under all plans of the Company
and any other member of the Company Group) exceeds $100,000, such excess
Incentive Stock Options shall be treated as Nonqualified Stock Options.

(iii) Each Participant who receives an Incentive Stock Option must agree to
notify the Company in writing immediately after the Participant makes a
Disqualifying Disposition of any Stock acquired pursuant to the exercise of an
Incentive Stock Option.

6. Adjustment for Recapitalization, Merger, etc.

(a) Capitalization Adjustments. The aggregate number of shares of Stock that may
be granted or purchased pursuant to Awards (as set forth in Section 4 hereof),
the number of shares of Stock covered by each outstanding Award, and/or the
price per share thereof in each such Award shall be equitably and proportionally
adjusted or substituted, as determined by the Committee, as to the number,
price, or kind of a share of Stock or other consideration subject to such Awards
(i) in the event of changes in the outstanding Stock or in the capital structure
of the Company by reason of stock dividends, stock splits, reverse stock splits,
recapitalizations, reorganizations, mergers, consolidations, combinations,
exchanges, or other relevant changes in capitalization occurring after the date
of grant of any such Award (including any Corporate Event, as defined below);
(ii) in connection with any extraordinary dividend declared and paid in respect
of shares of Stock, whether payable in the form of cash, stock, or any other
form of

 

- 8 -



--------------------------------------------------------------------------------

consideration; or (iii) in the event of any change in applicable laws or
circumstances that results in or could result in, in either case, as determined
by the Committee in its sole discretion, any substantial dilution or enlargement
of the rights intended to be granted to, or available for, Participants in the
Plan.

(b) Corporate Events. Notwithstanding the foregoing, except as may otherwise be
provided in an Award agreement, in connection with (i) a merger or consolidation
involving the Company in which the Company is not the surviving corporation;
(ii) a merger or consolidation involving the Company in which the Company is the
surviving corporation but the holders of shares of Stock receive securities of
another corporation and/or other property, including cash; (iii) a Change in
Control; or (iv) the reorganization or liquidation of the Company (each, a
“Corporate Event”), the Committee may, in its discretion, provide for any one or
more of the following:

(1) that such Awards be assumed or substituted in connection with such Corporate
Event, in which case, the Awards shall be subject to the adjustment set forth in
subsection (a) above, and to the extent such Awards are Performance Awards or
other Awards that vest subject to the achievement of performance criteria, such
Performance Objectives or similar performance criteria shall be appropriately
adjusted to reflect the Corporate Event;

(2) that the vesting of any Awards shall be accelerated, subject to the
consummation of such Corporate Event; and

(3) that any or all vested and/or unvested Awards be cancelled as of the
consummation of such Corporate Event, and that Participants holding vested
Awards (including any Awards that would vest upon the Corporate Event but for
such cancellation) so cancelled will receive a payment in respect of
cancellation of their Awards based on the amount of the per-share consideration
being paid for the Stock in connection with such Corporate Event less the
applicable exercise price; provided, however, that holders of Awards shall only
be entitled to consideration in respect of cancellation of such Awards if the
per-share consideration less the applicable exercise price is greater than zero
(and to the extent the per-share consideration is less than or equal to the
applicable exercise price, such Awards shall be cancelled for no consideration).

Payments to holders pursuant to clause (3) above shall be made in cash or, in
the sole discretion of the Committee, in the form of such other consideration
necessary for a Participant to receive property, cash, or securities (or
combination thereof) as such Participant would have been entitled to receive
upon the occurrence of the transaction if the Participant had been, immediately
prior to such transaction, the holder of the number of shares of Stock covered
by the Award at such time (less any applicable exercise price). In addition, in
connection with any Corporate Event, prior to any payment or adjustment
contemplated under this subsection (b), the Committee may require a Participant
to (i) represent and warrant as to the unencumbered title to his Awards,
(ii) bear such Participant’s pro rata share of any post-closing indemnity
obligations, and be subject to the same post-closing purchase price adjustments,
escrow terms, offset rights, holdback terms, and similar conditions as the other
holders of Stock; and (iii) deliver customary transfer documentation as
reasonably determined by the Committee.

 

- 9 -



--------------------------------------------------------------------------------

(c) Fractional Shares. Any adjustment provided under this Section 6 may provide
for the elimination of any fractional share that might otherwise become subject
to an Award.

7. Use of Proceeds.

The proceeds received from the sale of Stock pursuant to the Plan shall be used
for general corporate purposes.

8. Rights and Privileges as a Stockholder.

Except as otherwise specifically provided in the Plan, no person shall be
entitled to the rights and privileges of stock ownership in respect of shares of
Stock that are subject to Awards hereunder until such shares have been issued to
that person.

9. Employment or Service Rights.

No individual shall have any claim or right to be granted an Award under the
Plan or, having been selected for the grant of an Award, to be selected for a
grant of any other Award. Neither the Plan nor any action taken hereunder shall
be construed as giving any individual any right to be retained in the employ or
service of the Company or any other member of the Company Group.

10. Compliance With Laws.

The obligation of the Company to deliver Stock upon vesting and/or exercise of
any Award shall be subject to all applicable laws, rules, and regulations, and
to such approvals by governmental agencies as may be required. Notwithstanding
any terms or conditions of any Award to the contrary, the Company shall be under
no obligation to offer to sell or to sell, and shall be prohibited from offering
to sell or selling any shares of Stock pursuant to an Award unless such shares
have been properly registered for sale with the Securities and Exchange
Commission pursuant to the Securities Act or unless the Company has received an
opinion of counsel, satisfactory to the Company, that such shares may be offered
or sold without such registration pursuant to an available exemption therefrom
and the terms and conditions of such exemption have been fully complied with.
The Company shall be under no obligation to register for sale or resale under
the Securities Act any of the shares of Stock to be offered or sold under the
Plan or any shares of Stock issued upon exercise or settlement of Awards. If the
shares of Stock offered for sale or sold under the Plan are offered or sold
pursuant to an exemption from registration under the Securities Act, the Company
may restrict the transfer of such shares and may legend the Stock certificates
representing such shares in such manner as it deems advisable to ensure the
availability of any such exemption.

 

- 10 -



--------------------------------------------------------------------------------

11. Withholding Obligations.

As a condition to the vesting and/or exercise of any Award, the Committee may
require that a Participant satisfy, through deduction or withholding from any
payment of any kind otherwise due to the Participant, or through such other
arrangements as are satisfactory to the Committee, the minimum amount of all
federal, state, and local income and other taxes of any kind required or
permitted to be withheld in connection with such vesting and/or exercise. The
Committee, in its discretion, may permit shares of Stock to be used to satisfy
tax withholding requirements, and such shares shall be valued at their Fair
Market Value as of the settlement date of the Award; provided, however, that the
aggregate Fair Market Value of the number of shares of Stock that may be used to
satisfy tax withholding requirements may not exceed the minimum statutorily
required withholding amount with respect to such Award.

12. Amendment of the Plan or Awards.

(a) Amendment of Plan. The Board at any time, and from time to time, may amend
the Plan; provided, however, that the Board shall not, without stockholder
approval, make any amendment to the Plan that requires stockholder approval
pursuant to applicable law or the applicable rules of the national securities
exchange on which the Stock is principally listed.

(b) Amendment of Awards. The Board or the Committee, at any time, and from time
to time, may amend the terms of any one or more Awards; provided, however, that
the rights under any Award shall not be impaired by any such amendment unless
the Participant consents in writing (it being understood that no action taken by
the Board or the Committee that is expressly permitted under the Plan,
including, without limitation, any actions described in Section 6 hereof, shall
constitute an amendment of an Award for such purpose). Notwithstanding the
foregoing, subject to the limitations of applicable law, if any, and without an
affected Participant’s consent, the Board or the Committee may amend the terms
of any one or more Awards if necessary to bring the Award into compliance with
Section 409A of the Code and Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued or amended after the Effective
Date.

(c) No Repricing of Awards without Stockholder Approval. Notwithstanding
subsection (a) or (b) above, or any other provision of the Plan, repricing of
Awards shall not be permitted without stockholder approval. For this purpose, a
“repricing” means any of the following (or any other action that has the same
effect as any of the following): (i) changing the terms of an Award to lower its
exercise price (other than on account of capital adjustments resulting from
share splits, etc., as described in Section 6(a)); (ii) any other action that is
treated as “repricing” under generally accepted accounting principals; and
(iii) repurchasing for cash or canceling an Award in exchange for another Award
at a time when its exercise price is greater than the Fair Market Value of the
underlying Stock, unless the cancellation and exchange occurs in connection with
an event set forth in Section 6(b).

13. Termination or Suspension of the Plan.

The Board may suspend or terminate the Plan at any time. Unless sooner
terminated, the Plan shall terminate on the day before the tenth
(10th) anniversary of the date the Plan is adopted by the Board. No Awards may
be granted under the Plan while the Plan is suspended or after it is terminated.

 

- 11 -



--------------------------------------------------------------------------------

14. Effective Date of the Plan.

The Plan is effective as of the Effective Date.

15. Miscellaneous.

(a) Certificates. Stock acquired pursuant to Awards granted under the Plan may
be evidenced in such a manner as the Committee shall determine. If certificates
representing Stock are registered in the name of the Participant, the Committee
may require that such certificates bear an appropriate legend referring to the
terms, conditions, and restrictions applicable to such Stock, that the Company
retain physical possession of the certificates, and that the Participant deliver
a stock power to the Company, endorsed in blank, relating to the Stock.
Notwithstanding the foregoing, the Committee may determine, in its sole
discretion, that the Stock shall be held in book entry form rather than
delivered to the Participant pending the release of any applicable restrictions.

(b) Clawback/Recoupment Policy. Notwithstanding anything contained herein to the
contrary, all Awards granted under the Plan shall be and remain subject to any
incentive compensation clawback or recoupment policy currently in effect or as
may be adopted by the Board, and in each case, as may be amended from time to
time. Any such policy adoption or amendment shall in no event require the prior
consent of any Participant.

(c) Participants Outside of the United States. The Committee may modify the
terms of any Award under the Plan made to or held by a Participant who is then a
resident or primarily employed outside of the United States in any manner deemed
by the Committee to be necessary or appropriate in order that such Award shall
conform to laws, regulations, and customs of the country in which the
Participant is then a resident or primarily employed, or so that the value and
other benefits of the Award to the Participant, as affected by foreign tax laws
and other restrictions applicable as a result of the Participant’s residence or
employment abroad, shall be comparable to the value of such Award to a
Participant who is a resident or primarily employed in the United States. An
Award may be modified under this Section 15(c) in a manner that is inconsistent
with the express terms of the Plan, so long as such modifications will not
contravene any applicable law or regulation or result in actual liability under
Section 16(b) of the Exchange Act for the Participant whose Award is modified.
Additionally, the Committee may adopt such procedures and sub-plans as are
necessary or appropriate to permit participation in the Plan by Eligible Persons
who are foreign nationals or employed outside the United States.

(d) No Liability of Committee Members. No member of the Committee shall be
personally liable by reason of any contract or other instrument executed by such
member or on his behalf in his capacity as a member of the Committee or for any
mistake of judgment made in good faith, and the Company shall indemnify and hold
harmless each member of the Committee and each other employee, officer, or
director of the Company to whom any duty or power relating to the administration
or interpretation of the Plan may be allocated or delegated, against all costs
and expenses (including counsel fees) and liabilities (including sums paid in

 

- 12 -



--------------------------------------------------------------------------------

settlement of a claim) arising out of any act or omission to act in connection
with the Plan unless arising out of such person’s own fraud or willful
misconduct; provided, however, that approval of the Board shall be required for
the payment of any amount in settlement of a claim against any such person. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled under the Company’s
certificate or articles of incorporation or by-laws, each as may be amended from
time to time, as a matter of law, or otherwise, or any power that the Company
may have to indemnify them or hold them harmless.

(e) Payments Following Accidents or Illness. If the Committee shall find that
any person to whom any amount is payable under the Plan is unable to care for
his affairs because of illness or accident, or is a minor, or has died, then any
payment due to such person or his estate (unless a prior claim therefor has been
made by a duly appointed legal representative) may, if the Committee so directs
the Company, be paid to his spouse, child, relative, an institution maintaining
or having custody of such person, or any other person deemed by the Committee to
be a proper recipient on behalf of such person otherwise entitled to payment.
Any such payment shall be a complete discharge of the liability of the Committee
and the Company therefor.

(f) Governing Law. The Plan shall be governed by and construed in accordance
with the internal laws of the State of Delaware without reference to the
principles of conflicts of laws thereof.

(g) Funding. No provision of the Plan shall require the Company, for the purpose
of satisfying any obligations under the Plan, to purchase assets or place any
assets in a trust or other entity to which contributions are made or otherwise
to segregate any assets, nor shall the Company maintain separate bank accounts,
books, records, or other evidence of the existence of a segregated or separately
maintained or administered fund for such purposes. Participants shall have no
rights under the Plan other than as unsecured general creditors of the Company,
except that insofar as they may have become entitled to payment of additional
compensation by performance of services, they shall have the same rights as
other employees under general law.

(h) Reliance on Reports. Each member of the Committee and each member of the
Board shall be fully justified in relying, acting or failing to act, and shall
not be liable for having so relied, acted, or failed to act in good faith, upon
any report made by the independent public accountant of the Company or any other
member of the Company Group and upon any other information furnished in
connection with the Plan by any person or persons other than such member.

(i) Titles and Headings. The titles and headings of the sections in the Plan are
for convenience of reference only, and in the event of any conflict, the text of
the Plan, rather than such titles or headings, shall control.

*            *            *

 

- 13 -